[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 229 
The plaintiff invokes the equitable powers of the court in hostility to the legal title and the right at law of an infant, and to compel the specific performance of an alleged lease or an agreement for a lease of real estate made by one assuming to act as guardian, but who was not the guardian in fact of the infant for a term of several years, and until the latter shall attain his majority. The plaintiff concedes that his legal title is defective, and that he cannot defend his possession at law. By his action he also admits the character of the defendant, and that he is the legally constituted guardian of the infant owner of the premises, and he does not claim under a lease from or any agreement with him. In brief, he relies wholly upon his own good faith and his equities, by reason of having dealt with one who assumed to be the guardian. The case made by the plaintiff is fatally defective in several particulars.
1. The real party in interest is an infant, and the rule is that courts will watch over and carefully guard the property interests of infants, and will exercise a vigilant care over guardians in the management of property, and the contracts of guardians touching the property of their wards will not be enforced unless they are strictly equitable and for the interest of the infants. Courts of equity will not in any case interfere *Page 231 
to decree a specific performance, except in cases where it would be strictly equitable to make such a decree, and in allowing or denying relief of that character will look not only to the nature of the transaction, but also to the character of the parties, and if one of the parties is guardian or trustee, the interests of the ward or cestui que trust will be considered. (White v.Cuddon, 8 Cl.  Fin., 766.) The specific execution of a contract, in any case, is a matter not of absolute right, but of sound diseretion in the court, and especially is this the case where the interests of infants are concerned. (St. John v.Benedict, 6 J. Ch. R., 111; Seymour v. Delancey, id., 222.) It was incumbent upon the plaintiff to show affirmatively that the contract sought to be enforced was such a contract as the guardian acting for the best interests of the infant might properly have made, and such as the court would have approved and authorized to be made, had authority to make it been asked. The plaintiff's case comes far short of this.
2. Neither the infant nor his guardian can be estopped by the acts or deeds of others. The mistake or ignorance of the plaintiff, whether excusable or not, combined with the fraudulent or mistaken representations of others, lays no foundation for equitable estoppel against the infant who was not a party to the transaction, and who was incapable of acting so as to bind himself or charge his property, or against a guardian subsequently appointed. Indeed, it was the fault of the plaintiff if he dealt with one acting in a representative capacity, without inquiring into and ascertaining his right to act. But it is enough that neither estoppel nor equitable rights, based upon estoppel, can be founded upon the acts and declarations of strangers. If the plaintiff has been deceived and sustained damage by acting upon the representations of the elder Wright, his remedy is against him, and his insolvency or inability to respond is no good reason for transferring the loss to an infant entirely innocent in the premises. Had he been guardian and made an improvident contract, as such, his insolvency and inability to indemnify *Page 232 
the infant would constitute a valid reason for refusing a specific performance of the contract against the infant.
3. The statute prohibits the staying proceedings in an application by the landlord for the removal of a tenant, by any writ or order of any court or officer. (2 R.S., 516, § 47.) There is no allegation that the proceedings before the justice are fraudulent or collusive, or that the magistrate has not jurisdiction. This case is not therefore within the cases in which injunctions have been granted, because the magistrate had no jurisdiction and the proceedings were therefore coram nonjudice, or the proceedings were fraudulent in themselves. The plaintiff has clearly no right to the interposition of a court of equity, and his legal right to retain possession must be determined in the proceedings to remove him, or other proceedings had by the owner to recover the possession of the premises.
The judgment should be affirmed.
All concur.
Judgment affirmed.